Title: To Alexander Hamilton from William Ellery, 23 August 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] August 23, 1790. “The arrival of the President of the U. S. the last Tuesday morning prevented my sending the returns last week. I send them this.… The Person appointed to collect Light Money by the Govr. of this State continues to do it, and the trade complains of being obliged to pay tonnage to the United States and Light money to the State. I wish for your directions respecting the Light-House.…”
